DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodburn et al. (US 20160106485 A1).
Regarding Claim 1, Woodburn teaches a modular mandibular prosthetic for replacing at least a portion of a patient's mandible, comprising: at least a first connector link (e.g. Fig. 1, 6K-O, element 32; [0108]-[0110]) and a second connector link (e.g. Fig. 1, 6K-O, element 20, possesses multiple links; [0075]-[0076]), both of the first and second connector links forming at least a portion of the modular mandibular prosthetic (e.g. Fig. 1, 6K-O, element 20, possesses multiple links; [0075]-[0076]; Additionally, Fig. 6L depicts two links together), the modular mandibular prosthetic having an unlocked state and a locked state (e.g. [0108]), each of the first and second connector links having a body (e.g. Fig. 6K, element 32 defines a body), a first end (e.g. Fig. 6K, the side closest to label 40; See Label A in Annotated Figure 6K below) and a second end (e.g. Fig. 6K, the side closest to label 57; See Label B in Annotated Figure 6K below),  the first end forming a first engagement structure (e.g. Fig. 6K, element 40 and 38 together; [0079], [0108]-[0110]) and the second end forming a second engagement structure (e.g. Fig. 6K, element 54; [0079], [0108]-[0110]), the first engagement structure of the first connector link being sized and shaped to be received by the second engagement structure of the second connector link (e.g. Fig. 6L; [0079], [0108]-[0110]); and an expansion or compression member configured to engage with at least one of the first connector link and the second connector link when the first engagement structure of the first connector link is received by the second engagement structure of the second connector link to move the modular mandibular prosthetic from the unlocked state to the locked state (e.g. Fig. 6K-O, element 61; [0108]-[0110]).


    PNG
    media_image1.png
    726
    758
    media_image1.png
    Greyscale

Regarding Claim 2, Woodburn teaches a modular mandibular prosthetic wherein a level of resistance to moving the first connector link relative to the second connector link increases when the modular mandibular prosthetic is moved from the unlocked state to the locked state (e.g. [0108]-[0110]).
Regarding Claim 3, Woodburn teaches a modular mandibular prosthetic wherein the body of each of the first connector link and the second connector link has a general cuboidal shape (e.g. Fig. 6K-O, element 32; the body of the links are “generally cuboidal” under the broadest reasonable interpretation of the term as the body of the link defines a generally three dimensional rectangular shape, especially the portion of the link without insertion member, element 40, see label C in Annotated Figure 6K above).
Regarding Claim 4, Woodburn teaches a modular mandibular prosthetic wherein the body of each of the first connector link and the second connector link has a unitary structure (e.g. Fig. 6K, element 32 is depicted as a unitary structure; [0079], [0081], [0152]).
Regarding Claim 5, Woodburn teaches a modular mandibular prosthetic wherein the body of each of the first connector link and the second connector link has a monolithic structure (e.g. Fig. 6K, element 32 is depicted as a monolithic structure; [0079], [0081]).
Regarding Claim 6, Woodburn teaches a modular mandibular prosthetic wherein the first engagement structure of the first connector link has a convex spherical shape (e.g. Fig. 6K-O, element 40; [0085]-[0086]) and the second engagement structure of the second connector link has a concave spherical shape (e.g. 6K-O, element 54; [0085]-[0086]).
Regarding Claim 7, Woodburn teaches a modular mandibular prosthetic wherein the first engagement structure of the first connector link has a ball shape (e.g. Fig. 6K-O, element 40; [0085]-[0086]; [0110]) and the second engagement structure of the second connector link has a socket shape  (e.g. 6K-O, element 54; [0085]-[0086]).
Regarding Claim 10, Woodburn teaches a modular mandibular prosthetic further comprising at least one end attachment (e.g. Fig. 1-2, Labeled D in Annotated Figure 1 below; [0121]-[0122]), the at least one end attachment being configured to connect an end of the portion of the modular mandibular prosthetic to a portion of the patient's mandible (e.g. Fig. 1-2; [0078], [0121]-[0122]). 

    PNG
    media_image2.png
    611
    797
    media_image2.png
    Greyscale

Regarding Claim 11, Woodburn teaches a modular mandibular prosthetic wherein the at least one end attachment has a generally planar shape  (e.g. [0078], [0131]-[0133], any of the links, including the endmost, can be plates; Additionally, Fig. 6N-O depicted the bodies of the links as having generally planar shapes).
Regarding Claim 12, Woodburn teaches a modular mandibular prosthetic wherein the second engagement structure of the first connector link (e.g. 6L, both bodies are depicted identically such that the first and second engagement structures of either link can fit into the complimentary engagement structure of the other link; [0085]-[0086], [0139]) is sized and shaped to receive the first engagement structure of the second connector link  (e.g. 6K-O, element 54; [0085]-[0086], [0139]).
Regarding Claim 13, Woodburn teaches a modular mandibular prosthetic wherein the expansion or compression member is a screw (e.g. Fig. 6K-L, element 61; [0108]-[0110]).
Regarding Claim 14, Woodburn teaches a modular mandibular prosthetic wherein the expansion or compression member engages with the first connector link by rotating the expansion or compression member relative to the first connector link (e.g. Fig. 6K-L, element 61; [0108]-[0110]).
Regarding Claim 15, Woodburn teaches a modular mandibular prosthetic wherein the expansion or compression member engages with the body of the first connector link by penetrating the body (e.g. Fig. 6K-O, element 61; [0108]-[0110]).
Regarding Claim 16, Woodburn teaches a modular mandibular prosthetic wherein the expansion or compression member penetrates the first engagement member of the first connector link at a location (e.g. Fig. 6K-L; The expansion/compression member, element 61, penetrates the base of neck portion, element 38, of the first engagement member).
Regarding Claim 17, Woodburn teaches a modular mandibular prosthetic wherein the location is between the body of the first connector link and the body of the second connector link (e.g. Fig. 6L; expansion/compression member, element 61, is between the neck portion, element 38, of the first link and the ball, element 40, of the second link).
Regarding Claim 18, Woodburn teaches a modular mandibular prosthetic wherein the expansion or compression member engages with the second connector link by rotating the expansion or compression member relative to the second connector link (e.g. Fig. 6K-L, element 61; [0108]-[0110]).
Regarding Claim 19, Woodburn teaches a modular mandibular prosthetic wherein the first connector link is fixed with respect to the second connector link when the portion of the modular mandibular prosthetic is in the locked state (e.g. Fig. 6K-L, element 61; [0108]-[0110]).
Regarding Claim 20, Woodburn teaches a modular mandibular prosthetic wherein the second engagement structure of the second connector link is sized and shaped to receive the first engagement structure of the first connector link in at least a first position and a second position so that an overall length of the first connector link and the second connector link when the modular mandibular prosthetic is in the first position is greater than an overall length of the first connector link and the second connector link when the modular mandibular prosthetic is in the second position (e.g. Fig. 6K-L; [0108]-[0110]; Under the broadest reasonable interpretation of the claim language, the limitation can be achieved by any articulation of the links relative to one another if the “first position” is when the longitudinal axis of the first and second link are parallel. Due to the combined length of the first and second length being at its maximum in the first position and the hinged connection of the two links, any deviation from the first position would make the combined longitudinal length of the first and second links, as measured end to end in the longitudinal direction, less than the length of first position). 
Regarding Claim 21, Woodburn teaches a modular mandibular prosthetic wherein moving between the first position and the second position is achieved by rotating the first connector link relative to the second connector link (e.g. Fig. 6K-L; [0108]-[0110]; The links are rotatable relative to one another; Under the broadest reasonable interpretation of the claim language, the limitation can be achieved by any articulation of the links relative to one another if the “first position” is when the longitudinal axis of the first and second link are parallel. Due to the combined length of the first and second length being at its maximum in the first position and the hinged connection of the two links, any deviation from the first position would make the combined longitudinal length of the first and second links, as measured end to end in the longitudinal direction, less than the length of first position).
Regarding Claim 22, Woodburn teaches a modular mandibular prosthetic wherein moving between the first position and the second position is achieved by axially moving the first connector link relative to the second connector link (e.g. Fig. 6K-L; [0108]-[0110]; Under the broadest reasonable interpretation of the term “axially moved” the rotation of the links relative to one another would necessitate the movement of a link in an axial direction, such as the direction perpendicular to the longitudinal direction of the link combination and thus the cited embodiment meets the limitation; More specific language such as “translation in a longitudinal direction” may overcome this; Some embodiments of Woodburn disclose translational movement of links relative to one another, see [0090]-[0091], [0100], [0111]).
Regarding Claim 23, Woodburn teaches a modular mandibular prosthetic wherein the expansion or compression member is releasable (e.g. Fig. 6K-L; [0108]-[0110]).
Regarding Claim 24, Woodburn teaches a modular mandibular prosthetic wherein the portion of the modular mandibular prosthetic maintains an assembled state when the modular mandibular prosthetic is in the unlocked state and the expansion or compression member is disengaged from both of the first connector link and the second connector link. (e.g. Fig. 6K-L; [0108]-[0110]).
Regarding Claim 25, Woodburn teaches a modular mandibular prosthetic comprising: at least a first connector link (e.g. Fig. 1, 6K-O, element 32; [0108]-[0110]) and a second connector link (e.g. Fig. 1, 6K-O, element 20, possesses multiple links; [0075]-[0076]), both of the first and second connector links forming at least a portion of the modular mandibular prosthetic (e.g. Fig. 1, 6K-O, element 20, possesses multiple links; [0075]-[0076]; Additionally, Fig. 6L depicts two links together), the modular mandibular prosthetic having an unlocked state and a locked state (e.g. [0108]-[0110]), each of the first and second connector links having a body (e.g. Fig. 6K, element 32 defines a body), a first end (e.g. Fig. 6K, the side closest to label 40; See Label A in Annotated Figure 6K above) and a second end (e.g. Fig. 6K, the side closest to label 57; See Label B in Annotated Figure 6K above), the first end forming a first engagement structure (e.g. Fig. 6K, element 40 and 38 together; [0079], [0108]-[0110]) and the second end forming a second engagement structure (e.g. Fig. 6K, element 54; [0079], [0108]-[0110]), the first engagement structure of the first connector link being configured to be received by the second engagement structure of the second connector link (e.g. Fig. 6L; [0079], [0108]-[0110]), the first engagement structure and the second engagement structure lying in a plane between the lingual surface and the facial surface (e.g. Fig. 1, element 20; [0075]-[0077]); and an expansion or compression member configured to engage with at least one of the first connector link and the second connector link when the first engagement structure of the first connector link is received by the second engagement structure of the second connector link (e.g. Fig. 6K-O, element 61; [0108]-[0110]).
Regarding Claim 26, Woodburn teaches a modular mandibular prosthetic comprising a first connector link having a body (e.g. Fig. 1, 6K-O, element 32; [0108]-[0110]), a first end (e.g. Fig. 6K, the side closest to label 40; See Label A in Annotated Figure 6K above) and a second end (e.g. Fig. 6K, the side closest to label 57; See Label B in Annotated Figure 6K above), the first end forming a first engagement structure (e.g. Fig. 6K, element 40 and 38 together; [0078]-[0079], [0108]-[0110]) and the second end forming a second engagement structure (e.g. Fig. 6K, element 54; [0078]-[0079], [0108]-[0110]), the first connector link forming at least a first portion of the modular mandibular prosthetic (e.g. Fig. 1, 6K-O, element 20, possesses multiple links; [0075]-[0076]; Additionally, Fig. 6L depicts two links together); and a second connector link having a body (e.g. Fig. 1, 6K-O, element 20, possesses multiple links; Fig. 6L depicts two links together which are identical in shape and features; [0078]), a first end (e.g. Fig. 6K, the side closest to label 40; See Label A in Annotated Figure 6K above; [0078] the second link is identical to the first link) and a second end (e.g. Fig. 6K, the side closest to label 57; See Label B in Annotated Figure 6K above; [0078] the second link is identical to the first link), the first end forming a first engagement structure (e.g. Fig. 6K, element 40 and 38 together; [0078]-[0079], [0108]-[0110]; the features of the second link are identical to the first link) and the second end forming a second engagement structure (e.g. Fig. 6K, element 54; [0078]-[0079], [0108]-[0110]), the second connector link forming at least a second portion of the modular mandibular prosthetic (e.g. Fig. 1, 6K-O, element 20, possesses multiple links; [0075]-[0076]; Additionally, Fig. 6L depicts two links together), the first engagement structure of the first connector link being sized and shaped to be received by the second engagement structure of the second connector link when the modular mandibular prosthetic is in both the unlocked state and the locked state (e.g. Fig. 6L, element 40 fits into element 54; [0079], [0108]-[0110]).
Regarding Claim 27, Woodburn teaches a modular mandibular prosthetic comprising wherein the first connector link is movable with respect to the second connector link when the modular mandibular prosthetic is in the unlocked state (e.g. [0108]-[0110]).
Regarding Claim 28, Woodburn teaches a modular mandibular prosthetic comprising wherein the movement of the first connector link is a swivel (e.g. Fig. 6K-L, [0108]-[0110]).
Regarding Claim 29, Woodburn teaches a modular mandibular prosthetic comprising wherein the swivel is in three dimensions (e.g. [0108]-[0110]).
Regarding Claim 30, Woodburn teaches a modular mandibular prosthetic comprising an expansion or compression member configured to engage with at least one of the first connector link and the second connector link when the first engagement structure of the first connector link is received by the second engagement structure of the second connector link to move the modular mandibular prosthetic from the unlocked state to the locked state (e.g. Fig. 6K-O, element 61; [0108]-[0110]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodburn et al. (US 20160106485 A1) as applied to claims 1-7 and 10-30 above, and further in view of Lee et al. (US 20080228278 A1).
Regarding Claim 8, Woodburn does not disclose the following, however, Lee teaches a mandibular prosthetic wherein the body of the first connector link has a receptacle disposed between the first end and the second end (e.g. Fig. 3, element 50; Fig. 5, the threads in each segment, element 42a-b; [0004], [0026], [0036], Claim 8), the receptacle being sized and shaped to receive a dental implant (e.g. [0004], [0026], [0036], Claim 8).
Woodburn and Lee are concerned with the same field of endeavor as the instant claims, namely, mandibular prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodburn such that connector link includes a receptacle configured to receive a dental implant, as taught in Lee, in order to restore the patient's resected mandible to an appearance as natural as possible and to allow teeth or dentures to be fabricated upon them without the need for bone as a substrate for implanting (e.g. Lee, [0004], [0036]).
Regarding Claim 9, Woodburn does not disclose the following, however wherein the receptacle is disposed between the first engagement structure and the second engagement structure (e.g. Fig. 3, element 50; Fig. 5, the threads in each segment, element 42a-b; [0004], [0026], [0036], Claim 8).
Woodburn and Lee are concerned with the same field of endeavor as the instant claims, namely, mandibular prosthetics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woodburn such that connector link includes a receptacle configured to receive a dental implant, as taught in Lee, in order to restore the patient's resected mandible to an appearance as natural as possible and to allow teeth or dentures to be fabricated upon them without the need for bone as a substrate for implanting (e.g. Lee, [0004], [0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brace et al. (US 20180049786 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774